COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


DANIEL PAYNE SHADWELL
                                                                 MEMORANDUM OPINION *
v.     Record No. 0236-08-4                                           PER CURIAM
                                                                   SEPTEMBER 30, 2008
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT
 ex rel. TINA GRAY


                 FROM THE CIRCUIT COURT OF THE CITY OF WINCHESTER
                                 John R. Prosser, Judge

                 (Daniel Payne Shadwell, pro se, on briefs).

                 (Robert F. McDonnell, Attorney General; Craig M. Burshem, Senior
                 Assistant Attorney General; Beth J. Edwards, Regional Senior
                 Assistant Attorney General; Nancy J. Crawford, Regional Senior
                 Assistant Attorney General,; Josh S. Ours, Assistant Attorney
                 General, on brief), for appellee.


       Daniel Payne Shadwell appeals from the circuit court’s December 21, 2007 order denying

his motion seeking review of his appeal bond. On appeal, Shadwell contends the trial court erred by

(1) requiring an appeal bond for an indigent person, (2) requiring an appeal bond for the full amount

of the support arrearage, (3) requiring an appeal bond for arrearages inclusive of interest, and

(4) “not hearing the appeal bond ‘appeal.’” Upon reviewing the record and briefs, we conclude that

this appeal is without merit. Accordingly, we summarily affirm the decision of the trial court. See

Rule 5A:27.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

        “On appeal, we construe the evidence in the light most favorable to . . ., the prevailing

party below, granting to [its] evidence all reasonable inferences fairly deducible therefrom.”

Donnell v. Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995).

        The Division of Child Support Enforcement initiated proceedings against Shadwell for

failure to pay his child support obligation. The juvenile and domestic relations district court (the

juvenile court) found him in contempt on April 5, 2007, ordered him incarcerated for up to

twelve months, and stayed the imposition of that disposition until October 4, 2007, conditioned

upon Shadwell’s making monthly payments and a lump sum payment.

        Upon review on October 4, 2007, the juvenile court determined Shadwell had not

complied with the conditions, imposed the initial sentence, adjudicated his support arrearage at

$115,758.10, and set a purge bond of $5,335.20, payment of which would purge the contempt

and end Shadwell’s incarceration. Shadwell paid the purge amount and was released.

        On October 12, 2007, Shadwell noted his appeal of the juvenile court’s October 4, 2007

incarceration order. The juvenile court required Shadwell to post an appeal bond in the amount

of the arrearage, but he did not do so. On October 19, 2007, Shadwell filed a motion arguing he

should be exempt from the appeal bond requirement of Code § 16.1-296(H) due to his claimed

indigency. The juvenile court denied the bond motion on October 24, 2007, and Shadwell

appealed that ruling to the circuit court. On December 21, 2007, the circuit court also denied the

bond motion. Shadwell appeals from that order.

                                             ANALYSIS

      Pursuant to Code § 16.1-296(H), the juvenile court required bond in the amount of the full

arrearage. Shadwell failed to post that bond, and the juvenile court allowed him to appeal the limited

holding that there is no indigency exception to the bond requirement in this case.

                                                 -2-
       Code § 16.1-296(H) sets forth the requirements regarding appeal bonds in child support

appeals from the juvenile court. Code § 16.1-296(H) provides:

               No appeal bond shall be required of a party appealing from an
               order of a juvenile and domestic relations district court except for
               that portion of any order or judgment establishing a support
               arrearage or suspending payment of support during pendency of an
               appeal. In cases involving support, no appeal shall be allowed
               until the party applying for the same or someone for him gives
               bond, in an amount and with sufficient surety approved by the
               judge or by his clerk if there is one, to abide by such judgment as
               may be rendered on appeal if the appeal is perfected or, if not
               perfected, then to satisfy the judgment of the court in which it was
               rendered. Upon appeal from a conviction for failure to support or
               from a finding of civil or criminal contempt involving a failure to
               support, the juvenile and domestic relations district court may
               require the party applying for the appeal or someone for him to
               give bond, with or without surety, to insure his appearance and
               may also require bond in an amount and with sufficient surety to
               secure the payment of prospective support accruing during the
               pendency of the appeal. An appeal will not be perfected unless
               such appeal bond as may be required is filed within 30 days from
               the entry of the final judgment or order. However, no appeal bond
               shall be required of the Commonwealth or when an appeal is
               proper to protect the estate of a decedent, an infant, a convict or an
               insane person, or the interest of a county, city or town.

               If bond is furnished by or on behalf of any party against whom
               judgment has been rendered for money, the bond shall be
               conditioned for the performance and satisfaction of such judgment
               or order as may be entered against the party on appeal, and for the
               payment of all damages which may be awarded against him in the
               appellate court. If the appeal is by a party against whom there is
               no recovery, the bond shall be conditioned for the payment of any
               damages as may be awarded against him on the appeal. The
               provisions of § 16.1-109 shall apply to bonds required pursuant to
               this subsection.

               This subsection shall not apply to release on bail pursuant to other
               subsections of this section or § 16.1-298.

       The statute provides no indigency exception. “Where a statute is unambiguous, the plain

meaning is to be accepted without resort to the rules of statutory interpretation.” Last v. Virginia

State Bd. of Med., 14 Va. App. 906, 910, 421 S.E.2d 201, 205 (1992). “‘Courts are not

                                                -3-
permitted to rewrite statutes. This is a legislative function.’” Barr v. Town & Country

Properties, Inc., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990) (quoting Anderson v.

Commonwealth, 182 Va. 560, 566, 29 S.E.2d 838, 841 (1944)).

       Shadwell’s reliance on Code § 16.1-107 is misplaced. Code § 16.1-107 concerns appeals

from general district court, rather than juvenile courts, and although the legislature added a

provision allowing an indigency exception to some appeal bonds, the legislature did not add a

similar provision to Code § 16.1-296. Similarly, Code § 8.01-676.1, cited by Shadwell, does not

apply to appeals from juvenile courts.

       As there is no indigency exception in the pertinent statute, we find no error with the

circuit court’s decision.

                                           II. through IV.

       At no point did Shadwell present to the circuit court the other arguments he makes on

appeal. This Court will not consider an argument on appeal that was not presented to the trial

court. Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998); Rule

5A:18. Accordingly, Rule 5A:18 bars our consideration of these questions on appeal. Moreover,

the record does not reflect any reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.

       Additionally, Shadwell presents no legal authority in support of these arguments.

       Rule 5A:20(e) mandates that the opening brief include “[t]he principles of law, the

argument, and the authorities relating to each question presented . . . .”

       Shadwell has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Mere unsupported assertions

of error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992). Furthermore, this Court “will not search the record for errors in order to

                                                -4-
interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc).

       “Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30

Va. App. 584, 591, 518 S.E.2d 842, 846 (1999); see also Diamond v. Diamond, 20 Va. App. 481,

458 S.E.2d 303 (1995) (holding Rule 1:5 requires notice that the pro se party “appears in the

case” as counsel). “[T]he ‘right of self-representation is not a license’ to fail ‘to comply with the

relevant rules of procedural and substantive law.’” Townes v. Commonwealth, 234 Va. 307,

319, 362 S.E.2d 650, 656-57 (1987) (quoting Faretta v. California, 422 U.S. 806, 834 n.46

(1975)).

       Here, Shadwell did not comply with Rule 5A:20(e); the opening brief does not contain

sufficient principles of law, argument, or citation to legal authorities or the record to fully

develop his arguments. Thus, we need not consider these arguments, Theisman v. Theisman, 22

Va. App. 557, 572, 471 S.E.2d 809, 816, aff’d on reh’g en banc, 23 Va. App. 697, 479 S.E.2d

534 (1996). In Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008), the

Supreme Court announced that when a party’s “failure to strictly adhere to the requirements of

Rule 5A:20(e)” is significant, “the Court of Appeals may . . . treat a question presented as

waived.” In this case, we find Shadwell’s failure to comply with Rule 5A:20(e) is significant.

       Accordingly, the judgment of the trial court is summarily affirmed.


                                                                                    Affirmed.




                                                 -5-